NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
A_RLINGTON INDUSTRIES, INC.,
Plc.',intiff-Appellee, -
V.
BRIDGEPORT FITTINGS, INC.,
Defendan,t-Appellant.
2011-1552 .
Appea1 from the United States District Court for the
Middle District of Pennsy1vania in case no. 06-CV-1105,
Judge Christopher C. Conner.
ON MOTION
Bef0re SCHALL, Circuit Judge. `
0 R D E R
Bridgep0rt Fittings, Inc. moves without opposition to
stay proceedings in this appeal pending the court’s dispo-
sition in Arlingt0n In,dustries, Inc. u. Bridgeport Fittings,
Inc., 2010-1377, -1400, -1408.

ARLINGTON INDUSTRIES V. BRIDGEPORT 2
Bridgeport asserts that the two cases involve the
same parties, patent, and disputed claim terms.
Accordingly,
lT lS ORDERED THAT!
(1) The motion to stay is granted Bridgeport is
directed to inform the court within 30 days of the final
disposition of appeal no. 20lO-1377 how it believes this
appeal should proceed. Arlington may also respond
within that time.
(2) A copy of this order shall be transmitted to the
merits panel assigned to hear case no. 2010-1377.
FoR THE GoURT
 2 8 2011 lsi Jan Horba1y
Date J an Horbaly
Clerk
ccc Kathryn L. Clune, Esq. g_5_cGuRH,'pEpPEALS mg
524 0CT 2 3 2011
.|AN H_0RBALY
CLERK